Citation Nr: 0125889	
Decision Date: 11/05/01    Archive Date: 11/13/01

DOCKET NO.  95-19 552	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for 
bilateral hearing loss.

2.  Entitlement to service connection for a disability 
involving multiple joints, claimed as arthralgia.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

R. T. Jones, Counsel

INTRODUCTION

The veteran served on active duty from November 1946 to May 
1950 and had almost continuous active duty from December 1954 
to July 1970.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Boston, Massachusetts.

In August 1975 the RO denied service connection for hearing 
loss.  The veteran did not appeal that decision.  In December 
1994, the RO reopened that veteran's claim and denied service 
connection for hearing loss based on a de novo review of the 
record.  

The veteran during a hearing before the undersigned member of 
the Board sitting at Boston, Massachusetts in August 
2001appeared to raise the issue of service connection for 
tinnitus.  This issue has not been developed for appellate 
consideration and is referred to the RO for appropriate 
action.  The issue of entitlement to service connection for a 
disability involving multiple joints, claimed as arthralgia, 
will be discussed in the Remand portion of this decision.


FINDINGS OF FACT

1.  In August 1975, the RO denied service connection for 
bilateral hearing loss.

2.  The evidence submitted since the unappealed August 1975 
RO decision is so significant that it must be considered in 
order to fairly decide the merits of the veteran's claim for 
service connection for bilateral hearing loss.




CONCLUSION OF LAW

The additional evidence received since the unappealed August 
1975 RO decision is new and material; thus, the requirements 
to reopen the veteran's claim of entitlement to service 
connection for bilateral hearing loss have been met.  38 
U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. § 3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5100 et seq. (West Supp. 2001)) became law.  This law 
redefined the obligations of the VA with respect to the duty 
to assist and included an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  This law also eliminated the 
concept of a well-grounded claim and superseded the decision 
of the United States Court of Appeals for Veterans Claims 
(Court) in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that the VA could 
not assist in the development of a claim that was not well 
grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, § 7(a), 114 Stat. at 2099-2100; see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  The implementing 
regulations were adopted on August 29, 2001.  66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified as amended at 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  The regulatory 
changes for 3.156(a) (new and material claims) and second 
sentence of 3.159(c) apply to claims filed on or after August 
29, 2001 and are not applicable in the present case. 

In this regard, the veteran was informed in the statement of 
the case of the requirements necessary to establish his 
claim.  Also, all evidence identified by the veteran relative 
to this aspect of the veteran's claim has been obtained and 
associated with the claims folder.  The Board concludes that 
the VA has met its duty to notify and assist the veteran in 
the development of his claim under the VCAA and the 
implementing regulations and the veteran is not prejudiced by 
this decision.  Bernard v. Brown, 4 Vet. App. 384 (1993).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & 
Supp. 2001).  Service connection may also be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2001).

Furthermore, where a veteran served continuously 90 days or 
more during a period of war or during peacetime service after 
December 31, 1946, and an organic disease of the nervous 
system, including sensorineural hearing loss, becomes 
manifest to a degree of at least 10 percent within one year 
from the date of termination of service, such disease shall 
be presumed to have been incurred in or aggravated by 
service, even though there is no evidence of such a disorder 
during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.307, 
3.309 (2001).

Also, for the purposes of applying the laws administered by 
VA, impaired hearing will be considered to be a disability 
when the auditory threshold in any of the frequencies 500, 
1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; 
when the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 
decibels or greater; or when the speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  38 
C.F.R. § 3.385 (2001).

The evidence of record at the time of the August 1975 rating 
action may be briefly summarized.  The service medical 
records do not reflect no clinical or test finding showing 
the presence of hearing loss as defined by 38 C.F.R. § 3.385

In August 1975 the RO denied service connection for hearing 
loss.  At that time the RO determined that the evidence did 
not show the presence of hearing loss.  The veteran was 
notified of that decision and of his appellate rights.  The 
veteran did not appeal that decision.  Therefore, the August 
1975 decision became final.  38 U.S.C.A. § 7105 (West 1991).  
However, the veteran may reopen his claim by submitting new 
and material evidence.  38 U.S.C.A. § 5008.  

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156(a) (2001).  See also, Hodge v. West, 155 F.3d 1356, 
1359 (Fed. Cir. 1998).

In deciding the issue of whether newly received evidence is 
"new and material," the credibility of the evidence must be 
presumed.  Justus v. Principi, 3 Vet.App. 510, 512-513 
(1992).

The additional evidence received since the RO's August 1975 
decision includes a report of a July 1993 military 
audiological evaluation which shows bilateral sensorineural 
hearing loss as defined in 38 C.F.R. § 3.385.  This report 
establishes for the first time the presence of the bilateral 
hearing loss pursuant to 38 C.F.R. § 3.385.  Accordingly, the 
Board finds that this evidence is new and material and the 
veteran's claim is reopened.


ORDER

New and material evidence having submitted, the veteran's 
claim of entitlement to service connection for bilateral 
hearing loss is reopened, and to this extent only the appeal 
is granted.


REMAND

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA or the implementing regulations, it 
would be potentially prejudicial to the veteran if the Board 
were to proceed to issue a decision at this time.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. 
No. 16-92 (July 24, 1992) (published at 57 Fed. Reg. 49,747 
(1992)).  Therefore, for these reasons, a remand is required.

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.

In this regard, the veteran during a hearing at the RO in 
1995 stated that his hearing loss began during active duty.  
He reported that he was exposed to loud aircraft engine noise 
on the flight line in his capacity as an aerial photographer.  
He maintains the problems with his joints were caused by many 
years of exposure to the chemicals he used as a photographer 
during active duty.  In August 2001 he submitted an April 
1999 VA medical report which contains an assessment of 
peripheral neuropathy upper and lower extremities, unknown 
etiology.  It was reported that there was a high probability 
the peripheral neuropathy was linked to chemical exposure in 
the military.

Concerning his hearing loss, the Court has indicated that the 
threshold for normal hearing is between 0 and 20 decibels and 
that higher thresholds show some degree of hearing loss.  
Hensley v. Brown, 5 Vet.App. 155 (1993).  The audiological 
examination conducted at the time of the veteran's retirement 
examination showed hearing loss of 25 decibels at 4000 and 
6000 hertz, bilaterally.  In view of these facts the Board is 
of the opinion that additional development is required

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) and the 
implementing regulations (66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R §§ 3.102, 3.156(a), 
3.159 and 3.326(a) are fully complied 
with and satisfied.

2.  The RO is requested to furnish the 
veteran the appropriate release of 
information forms in order to obtain 
copies of all previously unobtained VA, 
military, and private medical records 
regarding treatment that he has received 
since his retirement from service for 
bilateral hearing loss and multiple joint 
problems, to include St. Elizabeth's 
Hospital, the military facility located 
at Hanscom Air Force Base, and the VA 
facilities in Bedford and Boston. 

3.  The veteran should be scheduled for a 
VA examination by a specialist (M. D.) in 
ear disorders in order to determine the 
nature, severity and etiology of any 
hearing loss and tinnitus.  In addition 
to an audiological evaluation, any other 
testing deemed necessary should be 
performed.  The examiner should be 
provided with the veteran's claims folder 
and a copy of this Remand in conjunction 
with the examination.  It is requested 
that the examiner obtain a detailed in 
service and post service history of noise 
exposure.  Following the examination, it 
is requested that the examiner render an 
opinion as to whether it is as likely as 
not that any hearing loss and tinnitus, 
if diagnosed, are related to military 
service, to include the inservice noise 
exposure.  A complete rationale for any 
opinion expressed should be included in 
the examination report.

4.  A VA examination should be conducted 
by a neurologist in order to determine 
the nature, severity, and etiology of any 
disability involving the joints and 
muscles, to include peripheral neuropathy 
of the extremities.  The claims folder 
and a copy of this Remand are to be made 
available to the examiner in conjunction 
with the examination.  All specialized 
tests and examinations deemed necessary 
should be performed.  It is requested 
that the examiner obtain a detailed 
history regarding the identification of 
all involved joints and the inservice 
chemical exposure.  Following the 
examination, it is requested that the 
examiner render an opinion as to whether 
it is as likely as not that any 
disability diagnosed, to include the 
peripheral neuropathy, is related to 
service, particularly to chemical 
exposure.  The examiner's attention is 
directed to the medical literature 
received in August 2001.  A complete 
rationale for any opinion expressed 
should be included in the examination 
report.

5.  The RO should then re-adjudicate the 
issues in appellate status.  If the 
benefits sought on appeal remain denied, 
the veteran and his representative should 
be provided with a supplemental statement 
of the case (SSOC).  The SSOC must 
contain notice of all relevant actions 
taken on the claim for benefits, to 
include the applicable law and 
regulations considered pertinent to the 
issues currently on appeal as well as a 
summary of the evidence received since 
the issuance of the last SSOC.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2001) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals


 

